 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21        Page 1 of 19 PageID 72



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

TAMMY ALLISON HOLLOWAY,                  §
                                         §
            Plaintiff,                   §
                                         §
V.                                       §         No. 3:21-cv-179-K-BN
                                         §
MONTGOMERY COUNTY,                       §         Entered Conditionally
MARYLAND, ET AL.,                        §         Under Seal, Ex Parte
                                         §
            Defendants.                  §

      FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF THE
                UNITED STATES MAGISTRATE JUDGE

      Plaintiff Tammy Allison Holloway, an attorney resident in Dallas, Texas,

brings this pro se action against Montgomery County, Maryland; the Administrative

Judge and the Clerk for the County’s Circuit Court; the Maryland Labor Secretary;

and the Fair Practices Officer at the Maryland Judicial Center, alleging that all

defendants have violated her rights protected by the Americans with Disabilities Act

(the ADA), that the County has violated her rights protected by the Fourteenth

Amendment, and that three of the individual defendants have participated in a

conspiracy actionable under 42 U.S.C. § 1983. See Dkt. No. 1.

      Holloway’s claims stem from actions taken in the course of a family court

proceeding pending in Montgomery County. See id., ¶¶ 11-73. She requests

declaratory relief and damages. See id. at 14-15. And she has filed ex parte an

Emergency Motion for a Temporary Restraining Order and Preliminary Injunction

[Dkt. No. 2], requesting that this Court enjoin the Maryland state court proceeding

(the TRO Motion).
     Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21      Page 2 of 19 PageID 73



         United States District Judge Ed Kinkeade has referred Holloway’s pro se case

to the undersigned United States magistrate judge for pretrial management under

28 U.S.C. § 636(b).

         The undersigned enters these findings of fact, conclusions of law, and

recommendation that the Court should deny the TRO Motion, unseal this motion and

these findings, conclusions, and recommendation, and dismiss this action without

prejudice under 28 U.S.C. § 1406(a).

                           Legal Standards and Analysis

I.       Preliminary Injunctive Relief

         As “[a] TRO is simply a highly accelerated and temporary form of preliminary

injunctive relief,” “[t]o obtain a temporary restraining order, an applicant must show

entitlement to a preliminary injunction.” Horner v. Am. Airlines, Inc., No. 3:17-cv-

665-D, 2017 WL 978100, at *1 (N.D. Tex. Mar. 13, 2017) (citations and internal

quotation marks omitted). But granting a preliminary injunction “is an extraordinary

remedy which requires the movant to unequivocally show the need for its issuance.”

Valley v. Rapides Par. Sch. Bd., 118 F.3d 1047, 1050 (5th Cir. 1997) (citing Allied

Mktg. Grp., Inc. v. C.D.L. Mktg., Inc., 878 F.2d 806, 809 (5th Cir. 1989)).

         Holloway must therefore unequivocally “show (1) a substantial likelihood that

[she] will prevail on the merits, (2) a substantial threat that [she] will suffer

irreparable injury if the injunction is not granted, (3) [her] threatened injury

outweighs the threatened harm to the party whom he seeks to enjoin, and (4) granting

the preliminary injunction will not disserve the public interest.” Bluefield Water




                                          -2-
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21           Page 3 of 19 PageID 74



Ass’n, Inc. v. City of Starkville, Miss., 577 F.3d 250, 252-53 (5th Cir. 2009) (internal

quotation marks omitted); accord Canal Auth. of State of Fla. v. Callaway, 489 F.2d

567, 572 (5th Cir. 1974).

      To begin, Holloway requests entry of a TRO ex parte and includes with her

TRO Motion the following Certificate of Notification Efforts:

             Pursuant to Rule 65(b)(1)(B)’s requirement that its “attorney
      certif[y] in writing any efforts made to give notice and the reasons why
      it should not be required” Fed. R. Civ. P. 65(b)(1)(B), Plaintiff attempted
      to contact [Defendant] Tiffany Robinson[, the Maryland Labor
      Secretary,] by telephone … on January 27, 2021, to no avail. She called
      the Clerk’s Office…. However, Plaintiff is also an attorney licensed both
      in Maryland and Texas, and is cautious as to not violate Texas Code of
      Judicial Conduct Canon 3(B)(8), which states do not confer with the trial
      judge regarding the motion in an original proceeding in which the trial
      judge is the respondent. Here, [Defendant] Montgomery County is the
      municipality that controls the Circuit Court for Montgomery County in
      which [Defendant] Judge Greenberg is the Administrative Judge. As the
      Administrative Judge, he oversees all judges in the Court, including the
      Clerk’s Office. The ongoing proceeding is the underlying matter before
      this court as well as the actions of the Circuit Court for Montgomery
      County depriving Plaintiff of the Federal rights that initiated the
      underlying motions in the underlying ongoing state proceedings before
      this court. As Plaintiff is a resident of Texas, and is bringing this
      Complaint before this Texas Court, she cites only to the Texas Code of
      Judicial Conduct.

Dkt. No. 2 at 5.

      But Holloway’s complaint is not verified. Nor has she provided an affidavit as

required by Rule 65(b)(1)(A). So, even if the Court accepts her allegations as

substantively sufficient, the undersigned finds that Holloway’s TRO Motion does not

meet Rule 65(b)(1)’s ex parte standards. See Breitling v. LNV Corp., No. 3:14-cv-3322-

M, 2014 WL 5510857, at *1 (N.D. Tex. Oct. 28, 2014) (Rule 65(b)(1) “permits this

Court to issue a temporary restraining order only if ‘specific facts in an affidavit or a



                                          -3-
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21            Page 4 of 19 PageID 75



verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition;

and the movant's attorney certifies in writing any efforts made to give notice and the

reasons why it should not be required’” (quoting FED. R. CIV. P. 65(b)(1); further

observing that, “[p]ursuant to Local Rule 83.14, ‘[p]ro se parties must read and follow

the local civil rules of this court and the Federal Rules of Civil Procedure’”)).

       While the undersigned finds that Holloway has not met the ex parte standards,

these findings, conditions, and recommendation are conditionally entered under seal,

ex parte to allow Holloway to object to this finding. But, if the Court accepts or adopts

this finding, it should unseal both the TRO Motion and these findings, conclusions,

and recommendation.

       Holloway also has not shown that there is a substantial likelihood that she will

prevail on the merits of her claims:

       A.    ADA Claim

       First, in bringing her ADA claim, she alleges that she “is authorized under

Title II of the ADA to bring this claim as it provides rights, remedies, and procedures

only ‘to any person alleging discrimination.’” Dkt. No. 1, ¶ 76 (quoting 42 U.S.C. §

12133). And she alleges, multiple times, that she previously requested “a reasonable

accommodation” from the state court, which requests were denied. Id., ¶¶ 23, 28, 44,

48, 55, 73. But Holloway fails to allege facts to show – or from which the Court may

infer – that she is a qualified individual with a disability within the meaning of the

ADA.




                                          -4-
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21           Page 5 of 19 PageID 76



      Title II of the ADA “covers discrimination in the provision of public services.”

Melton v. Dallas Area Rapid Transit, 391 F.3d 669, 671 (5th Cir. 2004) (citing 42

U.S.C. § 12131 et seq.). And it

      states that “no qualified individual with a disability shall, by reason of
      such disability, be excluded from participation in or be denied the
      benefits of the services, programs, or activities of a public entity, or be
      subjected to discrimination by any such entity.” 42 U.S.C. § 12132; see
      also 28 C.F.R. § 35.130(a) (“No qualified individual with a disability
      shall, on the basis of disability, be excluded from participation in or be
      denied the benefits of the services, programs, or activities of a public
      entity, or be subjected to discrimination by any public entity”).

Greer v. Richardson Indep. Sch. Dist., 472 F. App’x 287, 290-91 (5th Cir. 2012) (per

curiam) (footnote omitted); cf. id. at 290 n.1 (“[b]ecause the language and standards

are virtually identical for Title II of the ADA and Section 504 of the Rehabilitation

Act, [ ] consider[ing the plaintiff’s] claims under both statutes concurrently but [ ]

refer[ring] only to the ADA for brevity” (citations omitted)).

      But merely alleging that a defendant has violated the ADA is not enough to

allege a plausible claim under the statute. Instead, to plausibly allege a claim under

Title II of the ADA, a plaintiff must allege facts to show – or from which the Court

may infer –

      “(1) that he is a qualified individual within the meaning of the ADA; (2)
      that he is being excluded from participation in, or being denied benefits
      of, services, programs, or activities for which the public entity is
      responsible, or is otherwise being discriminated against by the public
      entity; and (3) that such exclusion, denial of benefits, or discrimination
      is by reason of his disability.”

Windham v. Harris Cnty., Tex., 875 F.3d 229, 235 (5th Cir. 2017) (quoting Melton,

391 F.3d at 671-72); accord Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011).

      If a plaintiff does not, the ADA claim should be dismissed. See, e.g., Nelson v.


                                          -5-
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21           Page 6 of 19 PageID 77



Collins, 765 F. App’x 75, 75-76 (5th Cir. 2019) (per curiam) (affirming dismissal of an

ADA Title II claim where the plaintiff’s “allegations [did] not set forth facts

supporting a claim that he was discriminated against in any way because of his

disability”); Mora v. Univ. of Tex. Sw. Med. Ctr., No. 3:09-cv-927-N, 2011 WL

13183237, at *4 (N.D. Tex. Feb. 10, 2011) (“Mora fails to allege sufficient facts that

support a plausible claim that she is an individual with a disability. Although she

offers the conclusory statements that she has an ‘impairment’ that ‘substantially

limits her major life activities,’ she fails to identify any life activity that her

alcoholism affects. Although Mora need not plead a prima facie case, she must provide

grounds demonstrating an entitlement to relief that are more than labels and

conclusions.” (citations omitted)), aff’d, 469 F. App’x 295 (5th Cir. 2012) (per curiam).

      And even if the Court accepts that Holloway has a qualifying disability – which

itself is not plausible based on the current complaint – her allegations do not support

a plausible claim of discrimination under Title II of the ADA by including facts that,

for example, permit the Court to infer that the defendants discriminated against her

based on a qualifying disability. Put another way, while Holloway need not, at this

time, plead a prima facie case of disability discrimination under Title II of the ADA,

her complaint must include facts that allow the Court to infer more than the mere

possibility of disability discrimination. Cf. Chhim v. Univ. of Tex. at Austin, 836 F.3d

467, 470 (5th Cir. 2016) (per curiam) (“Although [the plaintiff] did not have to submit

evidence to establish a prima facie case of discrimination at [the motion to dismiss]

stage, he had to plead sufficient facts on all of the ultimate elements of a disparate




                                          -6-
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21            Page 7 of 19 PageID 78



treatment claim to make his case plausible.” (citations omitted)).

       B.     Municipality Claim under Section 1983

       Against Montgomery County, Maryland, a municipality, Holloway alleges a

claim actionable under Section 1983 that her “constitutional right to relocate, be

notified of numerous court proceedings at the Circuit Court for Montgomery County,

to participate in the proceedings, to have hearings on various motions, and more

violated, at minimum, the equal protection and due process clauses of the Fourteenth

amendment.” E.g., Dkt. No. 1, ¶ 80.

       A municipality may only “be held liable under § 1983 ‘when execution of a

government’s policy or custom ... by those whose edicts or acts may fairly be said to

represent official policy, inflicts the [constitutional] injury.’” Salazar-Limon v. City of

Houston, 826 F.3d 272, 277 (5th Cir. 2016) (quoting Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 694 (1978); citation omitted). That is, “[t]here is no vicarious municipal

liability under § 1983; rather, plaintiffs ‘must prove that “action pursuant to official

municipal policy” caused their injury.’” Three Legged Monkey, L.P. v. City of El Paso,

Tex., 652 F. App’x 236, 239 (5th Cir. 2016) (quoting Connick v. Thompson, 563 U.S.

51, 60 (2011) (quoting, in turn, Monell, 436 U.S. at 691)).

       To assert liability under Monell, a plaintiff must allege “(1) an official policy

(2) promulgated by the municipal policymaker (3) was the moving force behind the

violation of a constitutional right.” Peterson v. City of Fort Worth, 588 F.3d 838, 847

(5th Cir. 2009) (citing Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir.

2001)). But Holloway’s complaint lacks “‘minimal factual allegations’ that ultimately




                                           -7-
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21           Page 8 of 19 PageID 79



could support any theory of Monell liability” against Montgomery County. Roe v.

Johnson Cnty., Tex., No. 3:18-cv-2497-B-BN, 2019 WL 5031357, at *17 (N.D. Tex.

July 29, 2019) (quoting E.G. by Gonzalez v. Bond, No. 1:16-cv-68-BL, 2017 WL

3493124, at *6 (N.D. Tex. June 29, 2017)), rec. accepted, 2019 WL 3980737 (N.D. Tex.

Aug. 22, 2019). For example, she has not alleged that an official policy of the County

resulted in the asserted violations of her constitutional rights.

      And, only insofar as Holloway may allege that Montgomery County may be

held liable through actions by, for example, Defendant Greenberg, as he is alleged to

be the Administrative Judge who oversees the County’s Circuit Court, Holloway fails

to allege how Greenberg – or any other individual defendant – possesses final

policymaking authority for the County. See Webb v. Twn. of Saint Joseph, 925 F.3d

209, 214-15 (5th Cir. 2019) (“[E]ven a single decision may constitute municipal policy

in ‘rare circumstances’ when the official or entity possessing ‘final policymaking

authority” for an action ‘performs the specific act that forms the basis of the § 1983

claim.’” (quoting Davidson v. City of Stafford, 848 F.3d 384, 395 (5th Cir. 2017), as

revised (Mar. 31, 2017) (citing, in turn, Pembaur v. City of Cincinnati, 475 U.S. 469,

480, 482, 484-85 (1986)); citation omitted)).

      C.     Section 1983 Conspiracy Claim

      Holloway finally alleges that Judge Greenberg, the Circuit Court Clerk, and

the Fair Practices Officer at the Maryland Judicial Center conspired to violate her

constitutional rights because they “all responded to [Holloway] similarly by denying

her requests for accommodations, denying her access to fairly participate in court




                                          -8-
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21           Page 9 of 19 PageID 80



proceedings, including the December 18, 2020, scheduling hearing, and more.” E.g.,

Dkt. No. 1, ¶ 84.

      But judges generally have absolute immunity for judicial actions taken within

the scope of their jurisdiction, which also means that judicial officers are generally

immune from suits for money damages. See Stump v. Sparkman, 435 U.S. 349, 356

(1978); Mireles v. Waco, 502 U.S. 9, 9-10 (1991) (per curiam); Davis v. Tarrant Cnty.,

Tex., 565 F.3d 214, 221-22 (5th Cir. 2009).

      “Judicial immunity can be overcome only by showing that the actions

complained of were nonjudicial in nature or by showing that the actions were taken

in the complete absence of all jurisdiction.” Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir.

1994). “A judge’s acts are judicial in nature if they are normally performed by a judge

and the parties affected dealt with the judge in his judicial capacity.” Id. at 285

(internal quotation marks omitted). “[J]udicial immunity is not overcome by

allegations of bad faith or malice,” Mireles, 502 U.S. at 11; see Boyd, 31 F.3d at 284

(“The alleged magnitude of the judge’s errors or the mendacity of his acts is

irrelevant.” (citing Young v. Biggers, 938 F.2d 565, 569 n.5 (5th Cir. 1991))). And

“[d]isagreeing with a judge’s actions does not justify depriving that judge of his or her

immunity,” Greenlee v. U.S. Dist. Court, No. 09-2243-cv-FJG, 2009 WL 1424514, at

*2 (D. Kan. May 21, 2009) (citing Stump, 435 U.S. at 363).

      Likewise, court clerks and similar judicial personnel “have absolute immunity

from actions for damages arising from acts they are specifically required to do under

court order or at a judge’s discretion.” Clay v. Allen, 242 F.3d 679, 682 (5th Cir. 2001)




                                          -9-
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21          Page 10 of 19 PageID 81



(quoting Tarter v. Hury, 646 F.2d 1010, 1013 (5th Cir. June 1981)). This quasi-judicial

immunity extends to deputy clerks of court when they act as “explicitly commanded

by a court decree or by the judge’s instructions.” Id. at 682. And the United States

Court of Appeals for the Fifth Circuit has extended this doctrine to clerks of court

who act under the directives and orders of the court. See Small v. Dallas Cnty., 170

F. App’x 943, 944 (5th Cir. 2006) (per curiam).

      Holloway asserts no facts to show that a state judicial officer or state court

official or employee acted outside a judicial capacity. As such, all defendants are

entitled to immunity for the actions alleged and no plausible Section 1983 conspiracy

has been alleged between them. Cf. Shaw v. Villanueva, 918 F.3d 414, 419 (5th Cir.

2019) (“As for his § 1983 conspiracy claim, we explained in our 1990 case Pfannstiel

that such claims are unique. The plaintiff must not only allege facts that ‘establish

(1) the existence of a conspiracy involving state action,’ but also ‘(2) a deprivation of

civil rights in furtherance of the conspiracy by a party to the conspiracy.’ No

deprivation, no § 1983 conspiracy.” (quoting Pfannstiel v. City of Marion, 918 F.2d

1178, 1187 (5th Cir. 1990), abrogated on other grounds by Martin v. Thomas, 973 F.2d

449 (5th Cir. 1992))); Brinkmann v. Johnston, 793 F.2d 111, 112-13 (5th Cir. 1986)

(per curiam) (“In Arsenaux v. Roberts, 726 F.2d 1022, 1024 (5th Cir. 1982), we held

that ‘mere conclusory allegations of conspiracy cannot, absent reference to material

facts,’ state a substantial claim of federal conspiracy under 42 U.S.C. § 1983.”);

Alexander v. Rose, Civ. A. No. 16-3556, 2016 WL 9560298, at *5 (E.D. La. Oct. 24,

2016) (“In this case, Judge Reese is the only state actor defendant. All of the other




                                         - 10 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21            Page 11 of 19 PageID 82



defendants are private citizens who could not act under the color of state law.

Therefore, to maintain an action for conspiracy to deprive him of his civil rights,

Alexander would have to have a viable § 1983 claim against Judge Reese, which he

does not, due to Judge Reese's judicial immunity. As a result, Alexander cannot

maintain § 1983 conspiracy claims against White, Pierce, First NBC or LeDoux.”).

      D.     Anti-Injunction Act and Section 1983

      More broadly, Holloway’s request that this federal court in Texas enjoin a state

court proceeding in Maryland to protect her constitutional rights does not trigger the

Anti-Injunction Act, 28 U.S.C. § 2283 (the AIA), but, to the extent that she seeks an

injunction against a defendant acting in a judicial capacity, she may not obtain that

relief under Section 1983.

      The AIA provides that “[a] court of the United States may not grant an

injunction to stay proceedings in a State court except as expressly authorized by Act

of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its

judgments,” 28 U.S.C. § 2283, which “has been interpreted consistently as an absolute

bar to any federal court action that has the effect of staying a pending state court

proceeding unless that action falls within one of the Act’s three specifically designated

exceptions,” Phillips v. Charles Schreiner Bank, 894 F.2d 127, 131-32 (5th Cir. 1990)

(footnotes and citations and omitted).1


      1 Cf. Health Net, Inc. v. Wooley, 534 F.3d 487, 493 n.2 (5th Cir. 2008) (“‘It
must be remembered that the anti-injunction act limits federal remedies without
ousting federal subject-matter jurisdiction.’” (quoting 18B CHARLES ALAN WRIGHT,
ARTHUR R. MILLER & EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE §
4469 at 82 n.19 (2d ed. 2002))).



                                          - 11 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21             Page 12 of 19 PageID 83



       The prohibition against interfering in state proceedings embodies a
       strong policy that, recognizing the “independence of the States and their
       courts, the exceptions should not be enlarged.” A federal court cannot
       enjoin a state-court suit on the grounds that “the state court may have
       taken action which the federal court [is] certain [is] improper,” nor is it
       appropriate to avoid simultaneous pursuit of claims in courts with
       concurrent jurisdiction.
               Under the Act, an injunction is not appropriate just because it is
       “related” to the federal court’s jurisdiction. If the state court takes an
       action the federal court or a party to the action finds incorrect, the
       proper course is typically the state appellate court. Any doubts about
       the “propriety of a federal injunction ... should be resolved in favor of
       permitting the state courts to proceed.... The explicit wording of § 2283
       itself implies as much.”

Aptim Corp. v. McCall, 888 F.3d 129, 143-44 (5th Cir. 2018) (quoting Atl. Coast Line

R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 287, 295-96, 295, 296, 297 (1970)).

       But, to the extent that Holloway alleges that state actors, specifically state

judicial officers or court employees acting in a judicial or a quasi-judicial capacity,

have violated her constitutional rights, those claims implicate Section 1983, “an

express authorization from Congress permitting federal courts to enjoin state

proceedings in order to protect federal rights.” Gates v. Strain, 885 F.3d 874, 880 (5th

Cir. 2018) (citing Mitchum v. Foster, 407 U.S. 225, 242-43 (1972)).

       Thus, Section 2283 does not apply to prevent the Court from enjoining the state

proceeding. But Section 1983 itself “does: it expressly disallows injunctive relief

against a judicial officer ‘for an act or omission taken in such officer’s judicial capacity

... unless a declaratory decree was violated or declaratory relief was unavailable.’”

Hatton v. Combs, 793 F. App’x 801, 803 (10th Cir. 2019) (quoting 42 U.S.C. § 1983;

citing Knox v. Bland, 632 F.3d 1290, 1292 (10th Cir. 2011) (“Although we have

previously said that a plaintiff may obtain an injunction against a state judge under



                                           - 12 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21          Page 13 of 19 PageID 84



42 U.S.C. § 1983, those statements were abrogated by the Federal Courts

Improvement Act of 1996, which provides that ‘injunctive relief [against a judicial

officer] shall not be granted unless a declaratory decree was violated or declaratory

relief was unavailable,’ 42 U.S.C. § 1983.” (citations omitted))).

      E.     Younger Abstention

      It also appears that this Court would abstain from exercising its jurisdiction

over Holloway’s claims under Younger v. Harris, 401 U.S. 37 (1971), which, “following

Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 10-11 (1987), [ ] also applies ‘when certain

civil proceedings are pending, if the State’s interests in the proceeding are so

important that exercise of the federal judicial power would disregard the comity

between the States and the National Government,’” Health Net, Inc., 534 F.3d at 494.

      To begin, Section 1983 “does not ‘qualify in any way the principles of equity,

comity, and federalism that must restrain a federal court when asked to enjoin a state

court proceeding.’” Gates, 885 F.3d at 880 (quoting Mitchum, 407 U.S. at 243; citing

Younger, 401 U.S. at 43-47).

      And, under Younger, a federal court should abstain from exercising its

jurisdiction when to do so would result in the interference in certain, select state

proceedings. Younger abstention “applies only to three exceptional categories of state

proceedings: ongoing criminal prosecutions, certain civil enforcement proceedings

akin to criminal prosecutions, and pending civil proceedings involving certain orders

... uniquely in furtherance of the state courts’ ability to perform their judicial

functions.” Google, Inc. v. Hood, 822 F.3d 212, 222 (5th Cir. 2016) (quoting Sprint




                                         - 13 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21         Page 14 of 19 PageID 85



Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 78 (2013) (quoting, in turn, New Orleans Pub.

Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 368 (1989) (NOPSI));

internal quotation marks omitted).

      The doctrine requires that federal courts decline to exercise jurisdiction where

three conditions are met: “(1) the federal proceeding would interfere with an ongoing

state judicial proceeding; (2) the state has an important interest in regulating the

subject matter of the claim; and (3) the plaintiff has an adequate opportunity in the

state proceedings to raise constitutional challenges.” Bice v. La. Pub. Defender Bd.,

677 F.3d 712, 716 (5th Cir. 2012) (citing Middlesex Cnty. Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 432 (1982); internal citations omitted); accord Hood,

822 F.3d at 222-23.

      The unique posture of this case seems to fit within the third of the three

exceptional categories identified in NOPSI that “define Younger’s scope.” Sprint, 571

U.S. at 78. “For the district court to address claims that question the manner in which

a state court handles the enforcement of its orders would directly cause the federal

court to interfere with a state court’s administration of its duties.” Dandar v. Church

of Scientology Flag Serv. Org., Inc., 619 F. App’x 945, 948-49 (11th Cir. 2015) (per

curiam) (citing NOPSI, 491 U.S. at 359, and then finding that “the district court did

not abuse its discretion when it found that the case fell within one of the enumerated

circumstances” (citing Sprint, 571 U.S. at 78)); see also Pennzoil Co., 481 U.S. at 13-

14 (“Both Juidice[ v. Vail, 430 U.S. 327 (1977),] and this case involve challenges to

the processes by which the State compels compliance with the judgments of its courts.




                                        - 14 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21          Page 15 of 19 PageID 86



Not only would federal injunctions in such cases interfere with the execution of state

judgments, but they would do so on grounds that challenge the very process by which

those judgments were obtained.”); Elna Sefcovic, LLC v. TEP Rocky Mountain, LLC,

953 F.3d 660, 671 (10th Cir. 2020) (“Thus, both Juidice and Pennzoil involved

requests to directly or indirectly thwart state court compliance processes.” (citing

Joseph A. ex rel. Corrine Wolfe v. Ingram, 275 F.3d 1253, 1272 (10th Cir. 2002)

(“Younger governs whenever the requested relief would interfere with the state

court’s ability to conduct proceedings, regardless of whether the relief targets the

conduct of a proceeding directly.”); Zeeco, Inc. v. JPMorgan Chase Bank, Nat’l Ass’n,

No. 17-CV-384-JED-FHM, 2017 WL 6539504, at *2 (N.D. Okla. Dec. 21, 2017) (“What

Younger, Juidice, and Pennzoil have in common is that they all involved plaintiffs

filing separate federal suits in an attempt to enjoin ongoing state proceedings.”))).

      And the additional Middlesex County factors are present here: “In this case,

the state proceedings are judicial in nature and represent important state interests,

as state courts must be empowered to enforce their own orders and judgments.

Moreover, [Holloway] has had opportunities to raise his federal challenges in these

state proceedings and there has been no procedural bar to his doing so.” Dandar, 619

F. App’x at 949; see also Pennzoil Co., 481 U.S. at 15 (“[W]hen a litigant has not

attempted to present his federal claims in related state-court proceedings, a federal

court should assume that the state procedures will afford an adequate remedy.”);

Moore v. Sims, 442 U.S. 415, 425-26 (1979) (“Certainly, abstention is appropriate

unless state law clearly bars the interposition of the constitutional claims.”); Gates,




                                         - 15 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21          Page 16 of 19 PageID 87



885 F.3d at 880 (“The relevant question is whether the would-be federal plaintiff has

the opportunity to raise his federal claims in state court.” (citing Moore, 442 U.S. at

425; emphasis in original)).

II.   Venue

      In her complaint, Holloway alleges that venue is proper in this judicial district

and division “pursuant to 28 U.S.C. § 1391(e) because [she] resides in this district

and no real property is involved in the action.” Dkt. No. 1, ¶ 10. But Section 1391(e)

is limited to venue for actions where a defendant is an officer or employee of the

United States. See 28 U.S.C. § 1391(e). None of the defendants here are. So the Court

should consider the propriety of venue under Section 1391(b), the venue provision

that governs civil rights actions. See Davis v. La. State Univ., 876 F.2d 412, 413 (5th

Cir. 1989).

      Section 1391 provides that venue is proper in the judicial district: (1) where

the defendant resides; (2) where a substantial part of the events or omissions giving

rise to the claim occurred; or (3) if there is no district where the action may otherwise

be brought, in any judicial district in which any defendant is subject to personal

jurisdiction. See 28 U.S.C. § 1391(b).

      Holloway’s allegations do not support venue under Section 1391(b).

      And, “[w]hen venue is challenged,” Atl. Marine Constr. Co. v. U.S. Dist. Court

for W. Dist. of Tex., 571 U.S. 49, 56 (2013) – or, like now, when a district court raises

the issue of venue sua sponte, see, e.g., Mills v. Beech Aircraft Corp., 886 F.2d 758,

761 (5th Cir. 1989) –




                                         - 16 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21            Page 17 of 19 PageID 88



      the court must determine whether the case falls within one of the three
      categories set out in § 1391(b). If it does, venue is proper; if it does not,
      venue is improper, and the case must be dismissed or transferred under
      [28 U.S.C.] § 1406(a). ... [But a] case filed in a district that falls within §
      1391 may not be dismissed under § 1406(a) or [Federal Rule of Civil
      Procedure] 12(b)(3).

Atl. Marine Constr., 571 U.S. at 56.

      Section 1406(a) provides that “[t]he district court of a district in which is filed

a case laying venue in the wrong division or district shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have

been brought.” And it

      allows a transfer where the first forum chosen is improper due to the
      existence of some obstacle to adjudication on the merits. [Dubin v.
      United States, 380 F.2d 813, 816 (5th Cir. 1967).] The statute specifically
      refers to “laying venue in the wrong division or district,” but a transfer
      can be made due to the absence of personal jurisdiction in a district
      where venue is otherwise proper. See Bentz v. Recile, 778 F.2d 1026,
      1028 (5th Cir. 1985). ... [A] division or district may be “wrong” under
      Section 1406(a) when the original court lacks personal jurisdiction. Id.

Herman v. Cataphora, Inc., 730 F.3d 460, 466 (5th Cir. 2013); see also Goldlawr, Inc.

v. Heiman, 369 U.S. 463, 466 (1962) (“The language of § 1406(a) is amply broad

enough to authorize the transfer of cases, however wrong the plaintiff may have been

in filing his case as to venue, whether the court in which it was filed had personal

jurisdiction over the defendants or not.”).

      “The district court has broad discretion in determining whether to dismiss or

transfer a case in the interest of justice under § 1406(a).” LSF4 Loan Invs. I, LLC v.

Weingart, No. 3:06-cv-419-M, 2006 WL 2370803, at *3 (N.D. Tex. Aug. 15, 2006); see

also Carter v. H2R Restaurant Holdings, LLC, No. 3:16-cv-1554-N-BN, 2016 WL

4507459, at *4 (N.D. Tex. July 15, 2016) (“[C]ourts have consistently understood that


                                          - 17 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21          Page 18 of 19 PageID 89



they have broad discretion in deciding whether to transfer or dismiss a case based on

improper venue.” (collecting cases)), rec. accepted, 2016 WL 4494370 (N.D. Tex. Aug.

26, 2016).

      Here, for the reasons above, explaining why the TRO Motion should be denied,

the interest of justice compels that the Court dismiss Holloway’s case without

prejudice under Section 1406(a).

                                   Recommendation

      The Court should deny Plaintiff Tammy Allison Holloway’s Emergency Motion

for a Temporary Restraining Order and Preliminary Injunction [Dkt. No. 2], unseal

this motion and these findings, conclusions, and recommendation, and dismiss this

action without prejudice under 28 U.S.C. § 1406(a).

      A copy of these findings, conclusions, and recommendation shall be served on

all parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections

within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV.

P. 72(b). In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation

where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure

to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or




                                         - 18 -
 Case 3:21-cv-00179-K-BN Document 5 Filed 01/28/21        Page 19 of 19 PageID 90



adopted by the district court, except upon grounds of plain error. See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

      DATED: January 28, 2021



                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                        - 19 -
